 Case: 1:99-cr-00771 Document #: 251 Filed: 01/19/21 Page 1 of 1 PageID #:745

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                          Case No.: 1:99−cr−00771
                                                            Honorable Gary Feinerman
Robert Rollins, et al.
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, January 19, 2021:


         MINUTE entry before the Honorable Gary Feinerman:as to Robert Rollins.
Motion for extension of time [250] is granted. The deadline for the parties to file their
initial simultaneous briefs is extended to 1/26/2021.Mailed notice. (jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
